Citation Nr: 1810629	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1994 to December 1994 and from August 2004 to January 2006 (which included service in Iraq).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a May 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection for PTSD and he has variously described stressful in-service events related to his service in Iraq in 2005.  See, e.g., November 2012 Veteran Statement.  The Veteran was afforded a VA PTSD examination in December 2012 and the examiner noted a diagnosis of alcohol dependence and stated that "while some symptoms of PTSD are present, full DSM-IV criteria are not met.  Therefore, PTSD can not be diagnosed."  The Veteran was afforded a VA PTSD examination in October 2015 and the examiner noted diagnoses of unspecified depressive disorder and alcohol use disorder and noted that "Substance Abuse and depression are co-morbid diagnoses.  Substance abuse (i.e., alcohol,) is a way of self-medicating depression and anxiety symptoms."  The examiner also stated that "Veteran does not meet DSM-IV or DSM-V criteria for PTSD."  

In addition, VA treatment records dated following the October 2015 VA examination noted a medical history of "depression/anxiety/[PTSD]" and included primary care notes that included an impression of PTSD (in October 2016 and May 2017) and "depression/PTSD" (in February 2016).  An earlier May 2015 mental health note included a diagnosis of depressive disorder.

As noted, the Veteran filed a claim for PTSD and the AOJ denied the Veteran's claim due to a lack of a diagnosis of PTSD.  As outlined, however, the evidence of record also noted the diagnosis of another acquired psychiatric disorder, namely depression/depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) addressed a similar factual situation in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and stated in part that "[a]lthough the [Veteran's] claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis" and that "the [Veteran] did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  As such, the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.

Upon review, the Board finds that remand is required for a new VA examination, as outlined further in the remand directives below.  This is necessary in light of the fact that while evidence reflected the diagnosis of an acquired psychiatric disorder, to include the October 2015 VA examination report noting a diagnosis of depressive disorder, no opinion is of record that addresses whether an acquired psychiatric disorder is related to the Veteran's active service, to include the variously described stressful in-service events related to his service in Iraq in 2005.  Further, while the December 2012 and October 2015 VA examination reports did not diagnose PTSD, subsequent VA treatment records did reference such a diagnosis.  While the basis for the PTSD diagnosis was not provided in the VA treatment records, the examiner's attention will be directed to the presence of this diagnosis on remand.

While on remand, all outstanding VA treatment records must be obtained.  In this regard, VA treatment records currently of record appear to only be complete from January 2014 to December 2017.  The Veteran has reported VA treatment at points outside of this date range and outstanding records were also referenced by other evidence of record.  See November 2012 VA Form 21-4142 (Authorization and Consent to Release Information to the [VA]) (noting VA treatment from 2006), August 2014 VA Form 9 (Appeal to [the Board]) (referencing VA treatment and medication in 2006 related to a "problem with nervousness" and to attending PTSD support groups), January 2015 VA Mental Health Treatment Note (referencing a note from April 22, 2010 that does not appear to be of record).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (this includes all records dated prior to January 2014 and from December 2017).

2.  Afford the Veteran a VA examination with respect to his acquired psychiatric disorder claim.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2012) had its onset during active service or is related to any in-service disease, event, or injury, to include the variously described stressful in-service events related to the Veteran's service in Iraq in 2005.

While review of the entire claims folder is required, attention is invited to the VA treatment records (dated in February 2016, October 2016 and May 2017) that included an impression of PTSD.

Attention is further invited to the Veteran's October 2016 statement, in which he described various mental health symptoms and stated that "symptoms...have been persistent since my deployment to and from Iraq...to the present date." 

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




